— In an action to recover damages for personal injuries, defendant appeals from an order denying its motion for leave to bring in an additional defendant and to serve a supplemental summons and a cross-complaint. Order affirmed, with ten dollars costs and disbursements. Defendant, the general contractor on a building operation, sought to implead its subcontractor, the employer of the plaintiff, under a clause of indemnity in the subcontract. Plaintiff sued for injuries alleged to have been sustained through the negligence of the defendant. The clause in the contract did not indemnify defendant against damages occasioned by its own negligence. (Thompson-Starrett Co. v. Otis Elevator Co., 271 N. Y. 36.) Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.